Citation Nr: 0429826	
Decision Date: 11/04/04    Archive Date: 11/10/04	

DOCKET NO.  03-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for asbestosis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1945 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted service connection for 
asbestosis with an assigned noncompensable evaluation 
effective from the date of the veteran's claim in March 2002.  
The veteran disagreed with the assigned evaluation.  On 
September 24, 2004, the representative presented a motion to 
advance the veteran's appeal on the docket based upon his 
advanced age and this motion was granted in October 2004.  
For the reasons provided, this case is not ready for 
appellate review and must be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

The veteran was provided notice of the Veterans Claims 
Assistance Act (VCAA) in April 2002, all available VA and 
private treatment records were collected for review, and the 
veteran was provided a VA examination with diagnostic studies 
before the initial rating decision on appeal in this case was 
issued in August 2002.  

In both the rating decision on appeal and the subsequent 
February 2003 statement of the case, the veteran was informed 
of the rating criteria for the evaluation of his service-
connected asbestosis.  In accordance with the 1945 Schedule 
for Rating Disabilities (Schedule) asbestosis is provided 
compensable evaluations based upon the general rating formula 
for interstitial lung disease, and is based solely on 
pulmonary function study values expressed for forced 
expiratory volume in one second (FEV-1); FEV-1/forced vital 
capacity (FVC); or the diffusion capacity of carbon monoxide, 
single breath (DLCO (SB))..  

After this case was transferred to the Board, however, in 
September 2004, the veteran submitted a statement by his 
private treating physician indicating that more recent 
diagnostic testing had resulted in the appearance of new 
nodules, which had likely increased his significant 
restrictive pulmonary disease.  Neither the veteran nor the 
representative submitted a waiver of initial RO consideration 
of this newly submitted evidence, and because this evidence 
is directly relevant to the veteran's claim in that it 
indicates an increase in severity of the veteran's 
asbestosis, the Board has no alternative but to remand the 
case to the RO for initial consideration.  See Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), 345 F. 3d 1334 (Fed. Cir. 2003).  In the absence 
of a waiver of initial RO consideration, the Board is 
prohibited from considering relevant material evidence to a 
veteran's claim before the RO has such opportunity.  

Additionally, because this evidence indicates the possibility 
that the veteran's asbestosis may have increased in severity, 
the Board will order another VA examination with pulmonary 
function studies.  

For these reasons, the case is REMANDED to the RO for the 
following action:  

1.  The RO should initially review the 
file to ensure compliance with VCAA.  Any 
indicated additional development should 
be conducted and any new evidence added 
to the claims folder.

2.  After completing the above 
development, the veteran should be 
provided a VA examination of his 
asbestosis.  Such examination must 
include the conduct of pulmonary function 
studies which report the percent 
predicted of FEV-1, the DLCO (SB) and the 
FEV-1/FVC ratio. A legible report of 
examination must be produced and added to 
the claims folder.  

3.  After completion of the above 
development, the RO should again address 
the veteran's claim.  If the decision is 
not to the veteran and representative's 
satisfaction, they must be provided with 
a supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


